Name: Council Implementing Regulation (EU) 2016/311 of 4 March 2016 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Implementing Regulation
 Subject Matter: international affairs;  Europe;  civil law
 Date Published: nan

 5.3.2016 EN Official Journal of the European Union L 60/1 COUNCIL IMPLEMENTING REGULATION (EU) 2016/311 of 4 March 2016 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 208/2014 of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (1), and in particular Article 14(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Regulation (EU) No 208/2014. (2) On the basis of a review by the Council, the entry for one person should be deleted and the entries for three persons should be amended. (3) Annex I to Regulation (EU) No 208/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 208/2014 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2016. For the Council The President S.A.M. DIJKSMA (1) OJ L 66, 6.3.2014, p. 1. ANNEX I. The entry for the following person is deleted from the list set out in Annex I to Regulation (EU) No 208/2014: 14. Raisa Vasylivna Bohatyriova II. The entries for the following persons set out in Annex I to Regulation (EU) No 208/2014 are replaced by the following: Name Identifying information Statement of reasons Date of listing 2. Vitalii Yuriyovych Zakharchenko (Ã iÃ Ã °Ã »iÃ ¹ Ã ®ÃiÃ ¹Ã ¾Ã ²Ã ¸Ã  Ã Ã °Ã Ã °ÃÃ Ã µÃ ½Ã ºÃ ¾), Vitaliy Yurievich Zakharchenko (Ã Ã ¸Ã Ã °Ã »Ã ¸Ã ¹ Ã ®ÃÃ Ã µÃ ²Ã ¸Ã  Ã Ã °Ã Ã °ÃÃ Ã µÃ ½Ã ºÃ ¾) Born on 20 January 1963 in Kostiantynivka (Donetsk oblast), former Minister of Internal Affairs. Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and in connection with the misuse of office by a public office-holder to procure an unjustified advantage for himself or a third party thereby causing a loss to the Ukrainian public budget or assets. 6.3.2014 4. Olena Leonidivna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½iÃ ´iÃ ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ), Elena Leonidovna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½Ã ¸Ã ´Ã ¾Ã ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ) Born on 12 November 1976 in RÃ ®bniÃ a (Moldova), former Minister of Justice. Person subject to criminal proceedings by the Ukrainian authorities for involvement in the misappropriation of public funds or assets and in connection with the misuse of office by a public office-holder to procure an unjustified advantage for herself or a third party thereby causing a loss to the Ukrainian public budget or assets. 6.3.2014 13. Dmytro Volodymyrovych Tabachnyk (Ã Ã ¼Ã ¸Ã ÃÃ ¾ Ã Ã ¾Ã »Ã ¾Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã ¢Ã °Ã ±Ã °Ã Ã ½Ã ¸Ã º) Born on 28 November 1963 in Kiev, former Minister of Education and Science. Person subject to criminal proceedings by the Ukrainian authorities for involvement in the misappropriation of public funds or assets. 6.3.2014